ERVIN, District Judge.
The facts of this case are that the Ferm, which was a wooden steamer, having her engines in the after part of the vessel, with her coal bunkers on each side of the engines, was loaded at Gulfport, Miss., with yellow pine lumber for the Emergency Fleet Corporation. That portion of the cargo which was put under decks was stored forward of the engines, and she had a deck load of something less than half the total cargo, which was fastened down to the deck by having ten 6x6 stanchions on each side, with chains and wire guys running from these stanchions across the deck load; that almost immediately after the sailing of the vessel she commenced leaking, so that by the day after her clearance the water had made such headway in her hold that it put out her fires, notwithstanding that she was working her steam pumps as soon as it was discovered that the water was coming in in considerable quantities. After the steam pumps were put out of commission by the fires being extinguished, the hand pumps were manned and worked in an effort to keep the water down as far as possible, and as the steering gear was operated by steam she had no means of operating this gear. There seems to have been some arrangement on the boat for hand steerage,_ but this also became disarranged, and the helm became jammed to one side.
The vessel was then in a helpless condition, some miles southwest of the entrance to Mobile Bay,- and spoke one passing steamer, who declined to tow her, but agreed to report her condition and position by wireless, as the Ferm had no wireless apparatus. She then sent off one of her lifeboats, with the second mate and five or six seamen, in an effort to get help. Shortly thereafter a motor schooner,came up, and gave her a line, and began towing her in an effort to bring her into Mobile; but the wind being from the southeast, and the current also against her, she made very little headway, so the direction was changed, and taking advantage of the wind and tide, the schooner towed her in until she was within five miles of Petit Bois Island, when it was found that the schooner was unable to bring her through the channel on account of the adverse winds and currents, and the steamer was then anchored.
The steamer continued to leak, and at the time the tug Echo reached her she had from 7 to 8 feet of water in her hold, and although, when she was loaded, she was somewhat down by the head, at this time, undoubtedly owing to the fact that the water in her hold had gotten in in sufficient quantities to be affected by the timber cargo in her bow, she had shifted this position, so that she was down by the *718stern and was listed considerably to the starboard, so that her starboard rail was awash, and her port rail anywhere from three to six or seven feet above the water line.
The tug Echo, being a sea-going tug, was going into Pensacola towing a dredge boat, when she was met by one of the naval patrol boats and told that her owners wanted her to. go in search of a disabled steamer lying some miles south-southwest of Mobile bar. The Echo then continued- her tow until she carried it into the mouth of Pensacola Bay, where it would be safe. She then left immediately in search of the steamer, and on arrival at the place where the steamer was supposed to be she failed to find her, but, knowing the direction of the currents and the wind, she proceeded a little to the northwest and came in sight of the Eerm in time to see the power schooner leave the Ferm after she was anchored. The Echo came alongside and reported to the captain, who asked if he had been sent by the naval authorities to tow him in, and on replying in the affirmative the steamer put out her steel cable, making a bridle in front of the bow of the Eerm, to which the Echo shackled her manila hawser, and then commenced towing the Ferm to Mobile. Before leaving, the steamer, being unable to haul in her anchor because of her inability to make steam, buoyed the chain, and then slipped the anchor.
The Echo.started from Pensacola about 10 a. m. on October 26th, and reached the Eerm and started towing it at about 5 o’clock the same afternoon, at which time the wind was quiet and the weather fine. Almost immediately after starting the tow, the wind began to freshen from the southeast, and by 1 or 2 o’clock in the morning of the 27th, at which time the Echo with her tow had reached the entrance off Mobile Bay, the wind reached a velocity of from 28 to 40-miles an hour, and one end of the wire bridle broke,'and the consequent jerk following this, broke the manila haw,ser near the wire. The Eerm then drifted for a little distance, until the Echo came up in front of her, and .the line was then thrown to the Ferm from the Echo, and, being made fast, she was again taken in tow and towed to a place of safety, where she was again anchored. By this time, the captain of the -Echo had concluded that he was unable to tow the Ferm across the outer bar of Mobile Bay without help, owing to her water- ' logged condition and inability to steer. After seeing that the anchor of the Ferm was holding, the Echo went in to Ft. Morgan and wired to Mobile for assistance and for an additional hawser.
On the early morning of the 28th the tug Claude, being a smaller tug, reported to the Echo, and the two tugs went out and. passed lines to the Eerm-, and tried to bring her across the bar. Finding difficulty in this, the Claude dropped astern of the'Eerm, so as to hold the Ferm in position and with a line fast to her stern act as a rudder, so that. the Echo could tow her across the bar, which was accomplished by this maneuver, and the Ferm was brought to her anchorage in Mobile Bay. Both tugs then lashed alongside of the Eerm oh opposite sides* and the Eerm was so brought up to the city of Mobile.
The testimony shows ’that the Ferm continued to make water until she arrived in Mobile, though the rate at which she was making water *719gradually decreased during this period of time, owing no doubt to the fact of the buoyancy of the wood cargo under her decks. The testimony shows that the Ferm was then worth about $197,500, her cargo to have been worth about $54,256, and.her freight money was $25,-512.08.' The Echo was worth about $100,000, and the Claude $30,000.
There was, so far as the evidence discloses, no great danger to the tug, nor any great risk assumed by her at any time, except at the time of the parting of the hawser off the entrance to Mobile 13ar, at which time the wind was blowing at from 28 to 40 miles an hour, and there was some danger and trouble in passing the line from the Echo to the Ferm, so that the Echo approached the Ferm in such a way as to make the bows point to one another, but enough to the leeward so that, if anything happened to the Echo, she would drift to the leeward of the Ferm. At this time the Ferm was still dragging her steel cable, which had broken, and this offered some danger of fouling the propeller of the Echo.
A good deal of testimony was taken of men experienced in shipping and handling ships, to show the danger the Ferm was in while she was anchored at the place the Echo took her in tow; the water at this place having been shown to have been 9 fathoms deep. This testimony went to .show, if the Ferm took in enough additional water to sink her, that owing to the fact that her engines and coal were in thé stern, she would first go down by the stern, and then, if her stern struck bottom, she would probably roll to one side and turn turtle. There was also testimony by experts that owing to the construction of the vessel, being of wood, and her cargo being of wood, that she would water-log and remain afloat.
It occurs to me that, owing to the fact of the engines and coal being in the after part of the vessel, the probabilities are that the water in the hold, when it reached the level of the outside water, would have sunk the stern, and the vessel would then either have rolled over, or after the stern post rested upon the bottom, if the wind should then shift, the vessel would have been held from her bow with the anchor in one direction, and; her stern post resting on the bottom straight off, that she could not have swung to meet the change of wind, and she would then either have necessarily rolled over, or the consequent rocking would have caused the deck cargo to shake loose, because of the slope of the deck and the constant rocking by the winds and waves from one side, so that the whole vessel would have been wrecked and the whole deck cargo have been lost.
Reaching "his conclusion, I find that the vessel and her cargo both were in very serious and grave danger, though the danger was not at once imminent.
It is urged that, if the Echo had not come to the assistance of the Ferm, she would very shortly have obtained other assistance through the members of the crew who had gone ashore hunting it, or through messages which were sent through the power schooner; but, even if she had gotten this assistance, she would still have been in the .same need of assistance, no matter what boat came, and she would have been confronted with the same problems as to her dangerous condition and urgent need of assistance from whatever boat reported.
*720The testimony shows that the ordinary towing price earned by the Echo, while towing sound vessels, was about $300 a day. It is further shown that the Ferm was towed by the power schooner for hours, and was paid by the Ferm $3,000 for this service.
I find, as above stated, that the Ferm and her cargo were in a very serious and dangerous plight, with great risk of entire loss, if any considerable delay were encountered in relieving her. The service rendered by the tug was efficient and intelligently rendered, and * while there was no grave or imminent danger to the tug or her crew, and nothing of heroism in the case, I find that a salvage service, though of a low order, was rendered, and considering all the facts, and particularly the danger the ship and cargo was in if relief was not obtained in a very short period of time, I have reached the conclusion that $10,000 is a fair amount to be awarded as the total salvage.
I reserve the question of the apportionment of the salvage against the ship, cargo, and freight, and in favor of the tugs Echo and Claude and their crews, and if no agreement shall be made between - the parties covering these matters, the court will order a reference, at which these matters can be determined.
A decree will therefore be entered in accordance with these views.